 PPG AEROSPACE INDUSTRIES
 355 NLRB No. 18 
103
PPG Aerospace Industries, Inc. 
and
 International 
Union, United Automob
ile, Aerospace and Agri-
cultural Implement Workers of America, AFLŒ
CIO.  Cases 10ŒCAŒ36530 and 10ŒRCŒ15611 
March 4, 2010 
SUPPLEMENTAL DECISION, ORDER, AND 
CERTIFICATION OF RESULTS OF ELECTION 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On October 19, 2007,
 Administrative Law Judge Law-
rence W. Cullen issued the a
ttached decision finding that 
the Respondent committed several violations of Section 
8(a)(1) of the Act and engaged in objectionable conduct.  
The judge also sustained challenges to ballots cast by 
lead persons and overruled challenges to ballots cast by 
allegedly temporary employees in an election held Octo-

ber 18, 2006.  He recommended that a new election be 
held if, after counting the challenged ballots, the revised 
tally did not show a majority in favor of the Union. 
On September 30, 2008, the National Labor Relations 
Board issued a decision and order remanding the case to 
the judge to reconsider and 
more fully explain his credit-
ing the testimony of employee Iva Mayes over that of 
Supervisor Sue Cooper regarding two allegedly unlawful 
statements.
1  The Board held in 
abeyance the remaining 
8(a)(1) findings and related objections.  Additionally, 
reversing the judge, the Boar
d overruled the challenges 
to the lead persons™ ballots and severed and remanded 

the election case to the Regional Director to open and 
count the ballots.  The Regional Director, after opening 
the ballots, determined that 212 votes were cast for and 

244 against the Union. 
Following the remand,
 Judge Lawrence W. Cullen is-
sued the attached suppleme
ntal decision on December 
12, 2008.  The Respondent filed exceptions and a sup-
porting brief, the Union filed 
an answering brief, and the 
Respondent filed a reply brief. 
The Board has considered the decision,
2 the supple-
mental decision, and the record
 in light of the exceptions 
and briefs and has decided to affirm the judge™s rulings, 
findings, and conclusions only to the extent consistent 
with this Supplemental Decision and Order and Certifi-

cation of Results of Election.
3                                                           
 1 PPG Aerospace Industries, 
353 NLRB 223 (2008). 
2 We have consolidated the unfai
r labor practice and election cases 
for the purpose of this decision. 
3 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 
I.  SUMMARY
 In his supplemental decision
, the judge reaffirmed his 
credibility determinations and, thus, found no need to 
modify the 8(a)(1) violations found in his initial decision. 

Consequently, the judge left intact his initial findings that 
the Respondent violated Section 8(a)(1) by (1) more 
closely scrutinizing and monitoring the movements and 

conversations of employees b
ecause of their support of 
the Union, (2) threatening loss of benefits because its 
employees supported the Union, (3) informing employ-

ees that it would be futile to 
select the Union because the 
Union would never get a contract from the Respondent, 
(4) threatening its employees with the inevitability of a 
strike if the employees se
lected the Union, and (5) 
threatening employees with
 replacement if they sup-
ported a strike. 
As explained below, we adopt the judge™s crediting of 
employee Mayes™ testimony over that of Supervisor Coo-

per.  Additionally, we adopt the 8(a)(1) violations found 
by the judge, all of which occurred during the August 30, 
to October 18, 2006 critical period.
4  However, in adopt-
ing the judge™s finding that the Respondent violated Sec-
tion 8(a)(1) by more closely scrutinizing the movements 
and conversations of its empl
oyees because of their sup-
port of the Union, we rely only on the basis set forth be-
low.  Additionally, contrary to the judge, we find, as ex-
plained below, that a new election is not warranted.
5 II.  THE JUDGE
™S CREDITING OF MAYES
™ TESTIMONY
 In his initial decision, the judge credited Mayes™ testi-
mony that, when she attempted to join a discussion in-

                                                                                            
 decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
4 All dates are in 2006, unless otherwise indicated. 
5 We adopt the judge™s finding that the Respondent violated Sec. 
8(a)(1) by Campbell™s statements to employee Hansen that employees 
would not get a contract because the Respondent would not give the 

employees a contract, that employees 
would have to strike because it 
was the only power the Union had, 
and that employees could be re-
placed if they went on strike.  In so doing, we disavow the judge™s 

analysis of these statements as ﬁinherently destructiveﬂ of Sec. 7 rights.  
The term-of-art ﬁinherently destructiveﬂ is used in motive-inquiry cases 
as referring to misconduct so damaging to
 Sec. 7 rights as to carry ﬁits 
own indicia of [discriminatory] intent.ﬂ  
NLRB v. Great Dane Trailers, 
Inc
., 388 U.S. 26, 33 (1967).  The present case is not a motive-inquiry 
case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 104 
volving antiunion employee Lindsey and prounion em-
ployee Brownsfield on about September 1, Supervisor 
Cooper ordered MayesŠa prounion employeeŠto return 
to her ﬁcellﬂ (work area), escorted her back to her cell, 

and stated that she (Cooper) ﬁcouldn™t let two Union 
people gang up on a non-union person.ﬂ  The judge™s 
finding that the Respondent violated Section 8(a)(1) by 

more closely scrutinizing and monitoring the movements 
and conversations of prounion employees was based 
partly on this incident.  The judge also credited Mayes™ 

testimony that, when Cooper escorted her back to her 
cell, Cooper asked her if she had ever missed a paycheck 
and told her that the employees
 would probably lose their 
salary continuance benefit if they selected the Union.
6  Based on this testimony, the judge found that the Re-

spondent violated Section 8(a)
(1) by threatening loss of 
benefits because of employees™ support of the Union. 
In his supplemental decision
, the judge reaffirmed his 
credibility determinations, citing a number of factors 
supporting them.  Among other things, he cited Mayes™ 
status as a current employee and noted that ﬁprecedent 

establishes that ‚the testimony of current employees 
which contradicts statements of their supervisors is likely 
to be particularly reliable because these witnesses are 

testifying adversely to their pecuniary interest,™ﬂ quoting 
Flexsteel Industries, 
316 NLRB 745 (1995), enfd. mem. 
83 F.3d 419 (5th Cir. 1996).  As an additional basis, the 

judge found that ﬁgang upﬂ 
was a colloquial expression 
and that ﬁMayes™ attribution 
of the colloquial statement 
‚gang up on a non-union person™ did not seem rehearsed 

or fabricated.ﬂ  The judge al
so discredited Cooper™s de-
nial that she made the ﬁgan
g-upﬂ statement.  He noted 
that Cooper™s denial appear
ed to address a conversation 
other than the one in which Cooper allegedly made that 
statement.  He also found her additional blanket denial 

unconvincing. 
The Board™s established policy is not to overrule an 
administrative law judge™s credibility resolutions unless 

the clear preponderance of all the relevant evidence con-
vinces us that they are incorrect.  
Standard Dry Wall 
Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefu
lly examined the record and 
find no basis for reversing the findings.  The judge can-
not be faulted for applying the 
Flexsteel Industries
 prin-
ciple that the testimony of current employees which con-
tradicts statements of their supervisors is likely to be 
                                                          
 6 ﬁSalary continuanceﬂ referred to the Respondent™s policy of pro-
viding full pay to an employee after the employee missed 6 days of 

work under a doctor™s care. 
particularly reliable because 
these witnesses are testify-
ing adversely to their pecuniary interest.
7 Additionally, the judge found, in crediting Mayes™ 
gang-up statement, that ﬁMay
es™ attribution of the collo-
quial statement ‚gang up on a non-union person™ 
did not 
seem rehearsed or fabricated
.ﬂ  (Emphasis added.)  
Thus, the judge clearly did rely, in part, on demeanor in 

crediting her, notwithstanding his statement that ﬁthere 
was nothing in the demeanor of either Mayes or Cooper 
that enhanced or detracted from their credibility.ﬂ 
The Respondent™s principal argument against crediting 
Mayes is that an incident report that Mayes had submit-
ted to the Union did not include Cooper™s allegedly 
unlawful statements.  However, Mayes™ incident report 
was not an affidavit or sworn statement and did not pur-

port to be a complete account of what transpired.  Thus, 
Mayes™ omission of the allegedly unlawful statements 
from the report is not the equivalent of a similar omission 

from a prehearing affidavit prepared by the General 
Counsel.  Cf. 
Midwest Alloys, Inc., 261 NLRB 1054, 
1058Œ1059 (1982) (employee Jolly™s hearing testimony 

credited even though inconsistent with her earlier 
unsworn statements). 
Further, with regard to the gang-up statement, Mayes™ 
incident report was not inconsistent with her testimony. 
Her incident report includ
ed the following statement: 
ﬁRodney [Brownsfield] and Jeff [Lindsey] were talking 

about the union.  . . .  When I walked over to listen to 
what Jeff was saying, Sue [Cooper] came over and told 
                                                          
 7 The Respondent erroneously argues that the 
Flexsteel principle 
should not apply because Mayes was a discriminatee and, thus, her 

testimony contrary to the Respondent
 was not adverse to her own inter-
est.  However, Mayes was not a discriminatee.  There is no allegation 
that the Respondent unlawfully discha
rged or disciplined her.  More-
over, while she was involved in an 
incident that constituted 8(a)(1) 
conduct by the Respondent, there is 
no allegation that the Respondent 
owes her backpay or other 
affirmative relief.  Cf. 
Woodlands Health 
Center, 325 NLRB 351, 354 fn. 6 (1998) (current employee Mulcahy, 
an active union supporter, was not 
a discriminatee; her testimony 
against the employer was contrary
 to her own self-interest). 
Member Schaumber finds that the judge™s reliance on and applica-
tion of 
Flexsteel is consistent with Board 
precedent, and he adopts the 
judge™s credibility findings on that basis for institutional reasons.  He 
agrees that testimony of a current employee that contradicts the testi-

mony of a current supervisor may no
t be in the pecuni
ary interests of 
the employee, a fact which 
may, in an appropriate case
, enhance the 
credibility of the employee™s testim
ony.  However, there is no per se 
rule that such testimony is 
inherently credible as the 
Flexsteel Board 
emphasized.  (ﬁThus, a witness™ status as a current employee may be a 
significant factor, but it is one among many which a judge utilizes in 

resolving credibility issues.ﬂ  
Flexsteel
, supra, at 745.)  There may well 
be conflicting pecuniary or loyalty in
terests at play that outweigh or 
offset the significance of the 
Flexsteel
 principle.  Judges must assess 
and balance the totality of circumst
ances impacting on the credibility of 
testimony, rather than applying permi
ssible inferences as hard and fast 
rules. 
 PPG AEROSPACE INDUSTRIES
   105
me she could not have me over there out of my cell when 
I was openly supporting the union.ﬂ At the hearing, 
Mayes testified that Cooper came over and told Mayes 
that she had to return to her cell because Cooper 

ﬁcouldn™t let two Union people gang up on a non-union 
person.ﬂ  Both statements convey the notion that Mayes 
had to return to her cell and not join the conversation 

with Brownsfield and Lindse
y because Mayes was a un-
ion supporter.  Moreover, 
Cooper™s statement as re-
counted in the incident report would itself appear to be 

violative of Section 8(a)(1). Thus, there would be no 
reason for Mayes to invent a different statement in order 
to have what Cooper said during that incident be held 
unlawful.
8 Accordingly, we find no basis for reversing the judge™s 
credibility findings. 
III.  THE RESPONDENT
™S SCRUTINIZING OF EMPLOYEES
™ MOVEMENTS AND CONVERSATIONS
 In finding that the Respondent violated Section 8(a)(1) 
by more closely scrutinizing the movements and conver-
sations of its employees becau
se of their support of the 
Union, the judge relied on four sets of facts.  We do not 
agree that all four sets of 
facts show a violation of the 
Act. We agree with the judge that the violation is shown by 
the incident in which Cooper stopped Mayes from join-
ing a conversation with employees Lindsey and Browns-

field, ordered Mayes to return to her work cell, and told 
her that she (Cooper) ﬁcouldn™t let two Union people 
gang up on a non-union person.ﬂ  We also agree with the 

judge that the violation is supported by Supervisor 
Campbell™s standing with arms crossed and staring at 
employee Sims when Sims talked to other employees 
after Campbell learned that Sims was a union supporter.
9 However, contrary to the judge, we find no violation 
shown by the Respondent™s alleged interrupting of con-
versations of prounion employees while allowing con-
versations of antiunion employees to continue.  We find 

the evidence insufficient to support this allegation. 
The Respondent™s alleged violative conduct occurred 
in the following context.  
There are appropriately 474 
employees in the bargaining unit, which is composed of 
the Respondent™s production and maintenance employ-
ees.  The principal departments in the production area are 

                                                          
 8 We do not rely on the judge™s explanation that Mayes™ testimony 
implied that the notes to which she 
referred when writing the incident 
report contained Cooper™s alle
gedly unlawful statements. 
9 We find it unnecessary to pass on th
e judge™s finding that the viola-
tion was supported by Supervisors Campbell™s and Rigsby™s comments 
to, and mimicking of, employee Sims
 regarding his pose in a picture on 
the Union™s website.  Finding the viol
ation on this basis would be cu-
mulative and would not affect the remedy. 
preparation, assembly, and finishing.  The assembly and 
finishing employees work individually or in small groups 
in separate work areas, called ﬁboothsﬂ in the assembly 
department and ﬁcellsﬂ in the finishing department.  Em-

ployees sometimes leave their 
work areas to assist or 
train employees in other work areas.  Employees also 
sometimes go to other employees™ work areas simply to 

visit.  Supervisors generally tell employees engaged in 
conversations not in furtherance of their work to go back 
to work. 
In finding that the Respondent unlawfully interrupted 
the conversations of prounion employees, the judge re-
lied on the testimony of Mayes that when conversations 
were led by union supporters, such as employee Bal-
cerek, supervisors interrupted them.  Mayes, however, 

identified only two specific instances of the Respondent 
interrupting prounion employees™ conversations: the in-
stance noted above in which she was prevented by Coo-

per from joining a conversation with antiunion employee 
Lindsey and prounion employee Brownsfield, and an 
instance on September 27, in which Cooper broke up a 

conversation between Balcerek
 and Mayes and told them 
to go back to work.
10 Regarding antiunion employees™ conversations, the 
judge relied on the testimony of Mayes and Sims.  Mayes 
testified that, in the period around September 1, she saw 
employee Lindsey engage, in the presence of Supervisor 

Cooper, in uninterrupted conversations of up to 30 min-
utes in length with both union supporters and opponents.  
Further, Sims testified that employees Martin and 

Mathis, who opposed the Union, normally communicated 
only with each other, but that
, during the campaign, they 
became very outgoing and talk
ed without interruption to 
everybody in all the work 
booths.  Sims acknowledged, 
however, that he could not hear what was said in those 

conversations. 
We find this evidence insufficient to show that the Re-
spondent engaged in disparate treatment by interrupting 

the conversations of prounion employees.  As noted 
above, the bargaining unit consisted of 474 employees.  
Seven weeks elapsed between the Union™s filing of its 

election petition and the day balloting was conducted.  
Yet, in this large bargaining unit, the General Counsel 
was able to show only two instances in which supervi-

sors interrupted the conversations of prounion employees 
during this entire period. 
                                                          
 10 Employee Yarbrough, a witness for the General Counsel, testified 
that he saw prounion employee Benne
tt talking to another employee 
several times on October 16.  Yarb
rough could not hear what Bennett 
and the other employee were saying.  Each time, Supervisor Rigsby 
ﬁpoked his head in,ﬂ and the othe
r employee left.  The judge, however, 
did not rely on, or even mention, Yarbrough™s testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 106 
Moreover, it was the general practice of the Respon-
dent™s supervisors to tell employees engaged in conver-
sations not in furtherance of their work assignments to go 
back to work.  Neither of 
the two interrupted conversa-
tions involving prounion employees was in furtherance 
of their work assignments. 
Although the evidence shows that three antiunion em-
ployeesŠLindsey, Martin, and MathisŠengaged in con-
versations that the Respondent did not interrupt, it fails to 
show that those conversations 
were not in furtherance of 
work assignments.  Indeed, 
Yarbrough, a witness for the 
General Counsel, testified that Martin and Mathis ﬁmight 
frequently be called on to train newer assemblers.ﬂ  Con-
versations occurring as part of training of newer employ-
ees would, of course, be in 
furtherance of work assign-
ments. 
Under these circumstances, 
particularly the meager 
number of interrupted conversations of prounion em-

ployees in this large bargaining unit, we find the evi-
dence insufficient to support a finding that the Respon-
dent disparately interrupted prounion employees™ con-

versations while refraining from interrupting antiunion 
employees™ conversations. 
IV.  WHETHER TO SET ASIDE THE ELECTION
 Under established precedent, the Board sets aside an 
election and directs a new one 
when unfair labor practice 
violations have occurred during the critical period, unless 

the violations are de minimis.  In determining whether 
misconduct is de minimis, the Board considers such fac-
tors as the number of violations, their severity, the extent 

of their dissemination, the number of employees af-
fected, the size of the barg
aining unit, the closeness of 
the election, and the violations™ proximity to the election.  
Bon Appétit Mgmt. Co., 
334 NLRB 1042, 1044 (2001).  
Thus, in 
Coca-Cola Bottling Co.
, 232 NLRB 717, 718 
(1977), the Board declined to
 set aside the election de-
spite finding 8(a)(1) violations consisting of interroga-
tions affecting 2 employees out of a unit of 106 employ-

ees. In the present case, although all the violations occurred 
during the critical period, they involved and were wit-

nessed by a total of only five employees.  Thus, Cooper™s 
ordering Mayes to return to her cell and telling her that 
she (Cooper) ﬁcouldn™t let two Union people gang up on 

a non-union personﬂ involved only Mayes and was wit-
nessed only by Brownsfield and Lindsey.  Supervisor 
Campbell™s staring at Sims involved only Sims, and there 

is no evidence that it was 
witnessed by anyone else.  
Cooper™s telling Mayes that employees would probably 
lose the salary continuance benefit if they selected the 

Union involved only Mayes and was witnessed by no 
one else.  Finally, Campbell™s statements to Hansen that 
employees would not get a contract because the Respon-
dent would not give the employees a contract, that em-
ployees would have to strike because it was the only 
power the Union had, and that employees could be re-

placed if they went on strike involved only Hansen and 
were witnessed by no one else. 
 Significantly,
 there is no 
evidence of dissemination regarding any of these inci-

dents. 
Thus, the violations affected only 5 employees in a 
unit of approximately 474 employees.  Moreover, none 

of the violations involved employee discharges or disci-
pline; rather, they involved only 8(a)(1) statements or 
conduct. Three of the five violations occurred several 
weeks before the election.
11  The Union lost the election 
by a margin of 32 votes.  
Under these circumstances, we 
do not find that the violations warrant setting aside the 
election, as it is virtually impossible to conclude that they 
affected the election™s outcome.
12  Therefore, we shall 
certify the results of the election. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as set 
forth in his decision of October 19, 2007, and reaffirmed 
in his supplemental decisi
on dated December 12, 2008, 
and orders that the Respondent, PPG Aerospace Indus-
tries, Inc., Huntsville, Alabam
a, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 

Order. 
CERTIFICATION OF RESULTS OF ELECTION 
IT IS CERTIFIED
 that a majority of the valid ballots have 
not been cast for International Union, United Automo-
bile, Aerospace and Agricult
ural Implement Workers of 
America, AFLŒCIO, and that it is not the exclusive rep-
resentative of these bargaining unit employees. 
                                                          
 11 The violations involving Mayes occurred 6 weeks before the elec-
tion and the violation involving Hansen occurred more than 2 weeks 

before the election.  The proximity to the election of the incidents in-
volving Sims is unclear, as they were
 identified only as
 occurring in the 
period of SeptemberŒOctober 2006. 
12 See 
Bon Appétit Mgmt. Co., 
supra, 334 NLRB at 1044.  Member 
Schaumber agrees, for institutional 
reasons, to apply the ﬁvirtually 
impossibleﬂ standard, as established Board precedent. See 
Ogihara 
America Corp
., 343 NLRB 809 fn. 1 (2004). 
In our discussion above, we found 
it unnecessary to pass on whether 
Supervisors Campbell™s and Rigsby™s mimicking of and comments to 

employee Sims regarding his pose in a picture on the Union™s website 
supported the finding that the Respondent unlawfully scrutinized and 
monitored the movements and conver
sations of prounion employees.  
Assuming arguendo that Campbell™s and Rigsby™s mimicking of and 
comments to employee Sims were unlawful, it would not affect our 
conclusion here to certify the results
 of the election, because it would 
not be a particularly serious viola
tion, it involved only Sims, and it was 
witnessed by no one else. 
 PPG AEROSPACE INDUSTRIES
   107
 Gregory Powell, Esq., for the General Counsel. 
John J. Coleman III, Esq
. and Amy K. Jordan, Esq., 
for the Respondent Employer. 
George N. Davies, Esq., for the Charging Party Petitioner
. DECISION STATEMENT OF THE 
CASE LAWRENCE 
W. CULLEN, Administrative Law Judge.  This 
consolidated complaint and repr
esentation case was heard be-
fore me on April 30 and May 1Œ2, 2007, in Huntsville, Ala-
bama.  The complaint in Case 10ŒCAŒ36530 is based on a 
charge filed by International Union, United Automobile, Aero-
space and Agricultural Implement Workers of America, AFLŒ
CIO (the Charging Party, the Petitioner, or the Union) on No-
vember 3, 2006.  The Charging Party Union has alleged and it 
is alleged in the complaint that PPG Aerospace Industries, Inc., 
(the Respondent, the Employer
, or PPG) violated Section 
8(a)(1) of the National Labor Relations Act (the Act).  The 
complaint is joined by the an
swer filed by the Respondent 
wherein it denies the commission 
of any violations of the Act. 
On January 23, 2007, the Region
al Director of Region 10 of 
the National Labor Relations Board (the Board) filed in Case 
10ŒRCŒ15611 his report on challenged ballots and objections, 
order directing hearing, order consolidating Case 10ŒRCŒ

15611 with Case 10ŒCAŒ36530 and order transferring cases to 
the board and notice of hearing. 
FINDINGS OF FACT AND 
CONCLUSIONS OF 
LAW I.  THE BUSINESS OF THE RESPONDENT
 The complaint in Case 10ŒCAŒ36530 alleges, Respondent 
admits, and I find, that at a
ll times material, Respondent has 
been a Pennsylvania corporation with an office and place of 
business located in Huntsville, Alabama, where it has been 
engaged in the manufacturing of aircraft transparencies, that 
during the past 12-month period
, Respondent sold and shipped 
goods valued in excess of $50,000 directly to customers located 

outside the State of Alabama, and that at all material times 
Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION
 The complaint further alleges, Respondent admits, and I find, 
that at all times material the 
Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
III.  THE REPORT ON CHALLENGED BALLOTS AND OBJECTIONS
 Pursuant to a Stipulated Elec
tion Agreement approved by the 
Regional Director on September 8,
 2006, an election by secret 
ballot was conducted on October 18, 2006, among the employ-
ees in an appropriate unit
1 to determine a question concerning 
                                                          
 1 The appropriate unit as set forth 
in the Stipulated Election Agree-
ment is: 
All production and maintenance employees employed by the Em-
ployer at its Huntsville, Alabama facility, but excluding all techni-
cians, senior technicians, office 
clerical employees, professional em-
ployees, guards, step-up supervisors and all other supervisors as de-
fined by the Act.ﬂ 
representation raised by a petition filed by the Petitioner on 
August 30, 2006. 
On conclusion of the balloting,
 a tally of ballots was made 
available to the parties showing 
that of approximately 474 eli-
gible voters, 210 cast valid votes for and 214 cast valid votes 
against the Petitioner.  In a
ddition there was 1 void ballot and 
32 challenged ballots.  The challenged ballots are sufficient in 
number to affect the results of the election.  On October 25, 
2006, the Petitioner file
d timely objections to conduct affecting 
the results of the election. 
Pursuant to the provisions of Section 102.69 of the Rules, an 
investigation was conducted unde
r the direction and supervi-
sion of the Regional Director who concluded that the issues 
raised by the challenges and Obje
ctions 1, 3, 5, 8, and 10 can 
best be resolved by a hearing.  Accordingly, the Regional Di-
rector directed that the issues raised by the challenges and by 
Petitioner™s Objections 1, 3, 5, 8, and 10 be resolved by a hear-
ing. IV.  THE ALLEGED UNFAIR LABOR PRACTICES
 The complaint alleges that Respondent violated Section 
8(a)(1) of the Act as follows: 
Paragraph 7 of the complaint
ŠSince on or about September 
1, 2006, and continuing thereafte
r, Respondent, acting through 
its supervisors and agents, Sue Cooper, Greg Campbell and 
Paul Rigsby at its facility, more closely scrutinized and moni-
tored the movements and conversations of employees because 
they supported the Union™s organizing campaign. 
In his report on objections, the Regional Director found that 
paragraph 7 of the complaint alleges conduct which purportedly 
occurred during the critical period
2 preceding the election and 
is substantially coex
tensive with the conduct alleged in Objec-
tion 1. 
Paragraph 8 of the complaint
ŠOn or about September 1, 
2006, Respondent, acting through its supervisor and agent, Sue 
Cooper, at its facilit
y, threatened its employees with loss of 
benefits because they supported the Union. 
In his report on objections the 
Regional Director found that 
paragraph 8 of the complaint alleges conduct which purportedly 
occurred during the critical period preceding the election and is 
substantially coextensive with th
e conduct alleged in Objection 
3. Paragraph 9 of the complaint
ŠAlleges that Respondent, 
acting through its supervisor a
nd agent, Greg Campbell, en-
gaged in the following conduct: 
(a) On or about the week of September 25, 2006, at its facil-
ity, threatened employees with the inevitability of a strike if 
they selected the Union as their bargaining representative. 
(b) On or about the week of 
September 26, 2006, at its facil-
ity, threatened its employees with replacement if they went on 
strike in support of the Union. 
(c) On or about the week of September 25, 2006, at its facil-
ity, informed employees that it would be futile for them to se-
lect the Union as their bargaining representative because the 
                                                          
 2 The critical period in this matter is the period between August 30, 
2006, the date the petition was filed, 
and October 18, 2006, the date of 
the election.  Goodyear Tire & Rubber Co.
, 138 NLRB 453 (1962). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 108 
Union would never get a contract from the Respondent. 
In his report on objections the 
Regional Director found that 
paragraphs 9(a), 9(b), and 9(c) of the complaint allege conduct 
which purportedly occurred during the critical period preceding 
the election and is consistent w
ith the conduct alleged in Objec-
tion 5. 
Paragraph 10 of the complaint
ŠAlleges that Respondent, 
acting through its supervisor and agent, Sue Cooper, and other 
agents presently unknown on or about October 16 and 17, 
2006, in the finishing departme
nt, created the impression 
among employees that their union
 activities were under surveil-
lance. In his report on objections, the Regional Director found that 
paragraph 10 of the complaint concerns conduct which alleg-
edly occurred during the critical period preceding the election 
and is substantially coextensiv
e with the conduct alleged in 
Objection 8. 
In Objection 10 petitioner asserts that the Employer abused 
the election process by harassing employees about how and 
when they were to vote.  The employer denies engaging in any 
misconduct.  The Regional Director found that in light of the 
conflicting evidence and positions 
of the parties, this objection 
raises substantial and material is
sues of fact which can best be 
resolved through record testimony. 
In light of the conflicting evidence and positions of the par-
ties, the Regional Director found that the issues raised by the 
challenges and by Petitioner™s Obje
ctions 1, 3, 5, 8, and 10 can 
best be resolved through record 
testimony and directed a hear-
ing be held to resolve these issues. 
The Challenged Ballots 
The report on challenged ballots by the Regional Director 
shows that the ballots of Timothy Bragg, Lea Anne Collins, 
Denise Gossett, Kenny Gran
t, Morgan Jensen, David 
Kimbrough, and Jennifer Newman we
re challenged by the Peti-
tioner on the ground that they were hired after the cutoff date of 
August 27, 2006.  The Employer
 contends these employees 
were hired and commenced or
ientation on August 21, 2006, 
and that they were eligible to vote in the election. 
The report on challenged ballots shows that the ballots of 
Leroy Green, Michael McAllister, Beverly Moon, and John 
Reed were challenged by the Petitioner on the ground that they 
are process monitors and supervis
ors excluded from the unit.  
Petitioner contended that they are process monitors who over-
see the work of the GCA temporary employees.  At the hearing 
the Petitioner withdrew the challenges to the process monitors.  
The Petitioner originally challenged the ballot of Joe Simpson 
on the ground that he was a supervisor. 
The Petitioner has challenged the ballots of Donnie Black, 
Tim Childers, Jimmy Cloud, Kenneth Dawson, Manda Dupree, 
Bill Everett, Denny Franchiseur, Morris Hill, Michael Hill, Bill 
Hopper, James Holder, David K
noer, Jackie Lackey, Monty 
Little, Vivian Lyle, David 
McNeal, Peter Mullen, Ronnie 
Steakley, Curtis Wales, and Clarence Zimmerman as supervi-
sors.  The report shows that th
e Petitioner contends they are 
lead persons who instruct em
ployees, correct improper per-
formance, move employees when necessary, decide the order in 
which work will be performed 
and effectively recommend dis-
cipline.  The report shows that
 the Employer contends that 
these employees do not possess any supervisory authority and 
that the Petitioner did not challenge all persons working as lead 
persons, that it is picking and 
choosing employees to challenge 
on the basis of their perceived support for the Petitioner. 
At the hearing, the Charging Party withdrew the challenge to 
the ballot of Joe Simpson and the challenges to the ballots of 
the process monitors and the challenge to the ballot of Ken 
Dawson.  Charging Party did not withdraw its challenge to the 
ballot of Morris Neal Hill w
ho Respondent showed was a lead 
person, at the hearing.  Respondent contended that Clarence 
Zimmerman is a process monitor whereas Petitioner contended 
he was a lead person. 
Respondent offered unrebutted 
testimony from Step Up Su-
pervisor Kevin Bailey that Clarence Zimmerman was a process 
monitor over the strip buff area, which testimony I credit. 
The Union has challenged the ballots of two categories of 
employees whom it refers to as ﬁtemporary employees,ﬂ whom 
are not eligible to vote because they were not permanent em-

ployees, and ﬁlead employees,ﬂ w
hom it contends are not eligi-
ble to vote because they are supervisors under the Act.  In its 
brief, with respect to the ﬁtemporaryﬂ or ﬁnew employeesﬂ the 
Union contends that Timothy Bragg, Lea Anne Collins, Denise 
Gossett, Kenny Grant, Morgan Jensen, David Kimbrough, and 
Jennifer Newman were hired afte
r the cutoff date of August 27, 
2006, and were thus not eligible 
to vote in the election held on 
October 18, 2006.  The Union contends that these employees 
must have successfully complete
d a 30-day entry level training 
period before they will be cons
idered for permanent hire.  It 
notes that they are referred to
 as ﬁproduction temporaryﬂ em-
ployees on the employer™s payroll records and that they are 
only hired for a permanent position if they successfully com-
plete the training program.  
The production temporary employ-
ees were paid $10 per hour, but had to complete the training 
program before they received the higher ﬁentry levelﬂ wage 
rate.  Personnel Manager Michael 
Willey, testified that this 
group of production temporary employees was only the second 
group whose seniority dates and 
probationary dates were co-
extensive with the date they began the training program.  Prior 
to this group and one in July 2006, the employees™ probationary 
period and seniority date did not 
take effect until they had com-
pleted the training program.  Th
e Employer contends that al-
though the names and pictures of these employees were posted 
on the bulletin board as new empl
oyees, this is not determina-
tive.  In July 2006, the empl
oyer hired all new production em-
ployees into trainee positions at $10 per hour.  They completed 
the paperwork within a day of 
their hire and from that date 
forward, were directed by supervisors in their work, schedules 
and work hours.  Their payroll 
taxes were cut.  They began 
their probationary period and worked in the training positions 
the first month of the 6-month probationary period.  The Union 
did not challenge anyone hired into the training positions in 
July but did challenge those hired on August 21, 2006.  One of 
these individuals who did not su
ccessfully complete the train-
ing program was terminated wh
ereas another™s employment 
continued and he was assigned to a 
different area of the plant.  
The remaining individuals were
 probationary em
ployees until 
the completion of 6 months.  They received a raise at the end of 
 PPG AEROSPACE INDUSTRIES
   109
the 4-week training program and at the end of their probation-
ary period.  The Employer contends that these employees are 
employees at will as are all other of its employees.  I credit the 
foregoing testimony of Willey which was unrebutted. 
The newly hired employees who were hired on August 21, 
2006, were employees before the August 27, 2006 cutoff date 
as every aspect of PPG employment attached to these individu-
als the date they were hired.  In 
Regency Services Carts, 
325 
NLRB, 617, 627 (1998).  The Board held that the ﬁparty seek-
ing to exclude an individual from voting has the burden of es-
tablishing that the individual is, in fact, ineligible to vote.ﬂ  
These employees were placed on PPG™s payroll and earned 
wages beginning on August 21, 2006, and worked under the 
supervision of PPG supervisors who controlled the details of 
their work prior to the Augus
t 27, 2006 cutoff date.  The Em-
ployer contends that the 30-day training period in the instant 
case did not involve mere ﬁpreliminaries.ﬂ  The Employer as-
serts that the challenged ballots were not merely orientation and 
preliminaries.  In 
CWM, Inc.
, 306 NLRB 495, 496 (1992), the 
Board held that employees in 
a 1-week training program were 
eligible.  In 
Firesafe Builders Products Corp.,
 57 NLRB 1803, 
(1944), 5-day training program members were held to be eligi-
ble voters.  In 
Dynocorp/Dynair Services, 320 NLRB 120, 121 
(1995), the Board distinguished between mere orienting and 
preliminaries.  The fact that the employees were erroneously 
shown on a poster as ﬁnew hire
sﬂ on September 15, 2006, does 
not make them ineligible to vote. 
I find that the challenge to the ﬁtemporaryﬂ or ﬁnewﬂ em-
ployees should be overruled.  In 
Golden Fan Inn
, 281 NLRB 226, 230 fn. 24 (1986), the Board held that ﬁthe burden of proof 
rests on the party seeking to exclude a challenged individual 
from voting.ﬂ  I find the Union has not sustained its burden of 
proof.  The evidence adduced at 
the hearing does not support a 
finding that these employees are ineligible to vote.  There is no 
evidence that the hiring of the employees on August 21, 2006, 
was a sham designed to pack th
e unit with rece
ntly hired em-
ployees whom the Employer might
 consider to, be more sup-
portive of the employer™s position 
and thus designed to defeat 
the Union in the upcoming election.  Rather, they were hired 
prior to the cutoff date of August 27, 2006, and had all the indi-
cia of ﬁemployeesﬂ and were not excluded from the unit.  Ac-
cordingly, I find that these em
ployees were properly included 
in the unit and eligible to vote and their votes should be 
counted. 
I find that the ﬁlead personsﬂ are supervisors under the Act 
and should properly be excluded from in the unit as ineligible 
to vote and that their ballots should not be counted.  The Union 
has challenged a number of employees classified as lead per-
sons who it contends are in reality
 supervisors and ineligible to 
vote in the election.  In 
Oakwood Healthcare, Inc., 348 NLRB 
686 (2006); Croft Metals, Inc.
, 348 NLRB 717 (2006); and 
Golden Crest Healthcare, Inc.
, 348 NLRB 727 (2006), referred 
to as the ﬁOakwood Trilogy,ﬂ the Board determined to ﬁrefine 
the analysis to be applied in 
assessing supervisory status . . . 
and endeavors to provide clear 
and broadly applicable guidance 
for the Board™s regulated community.ﬂ  
Oakwood, above at 
686.  The Board adopted definitions for the terms ﬁassign,ﬂ 
ﬁresponsibly to directﬂ and ﬁi
ndependent judgmentﬂ as those 
terms are used in Section 2(11) of the Act.  Id. at 688.  In 
Oak-wood, the Board construed the term
 ﬁassignﬂ ﬁto refer to the 
Act of designating an employee to
 a place (such as a location, 
department or wing), appointing 
an employee to 
a time (such as a shift or overtime period), or giving significant overall duties, 
i.e. tasks, to an employee.ﬂ  Id
. at 689.  The Board held the term 
did not encompass ﬁchoosing the order in which the employee 
will perform a discrete taskﬂ or ﬁad hoc instruction that the 
employee perform a discrete task.ﬂ  With regard to ﬁresponsi-
bility to direct,ﬂ the Board in 
Oakwood, supra, held ﬁif a person 
on the shop floor has ‚men under him™ and if that person de-
cides ‚what job shall be undertaken next or who shall do it,™ 
that person is a supervisor, prov
ided that the direction is both 
‚responsible™. . . and carried out with independent judgmentﬂ 
Id. at 691.  The Board also held that in order to be responsible 
direction, the alleged supervisor ﬁmust be accountable for the 
performance of the task by the other, such that some adverse 
consequence may befall the one providing the oversight if the 
tasks performed by the employee
 are not performed properly.ﬂ  
Id. at 692.  The Board also said, ﬁIt must be shown that the 
employer delegated to the putativ
e supervisor the authority to 
direct the work and the authority to take corrective action, if 
necessary.  It must also be shown that there is a prospect of 
adverse consequences for the puta
tive supervisor if he/she does 
not take these steps.ﬂ Further the exercise of that authority must 
not be routine or clerical in nature but requires the use of ﬁin-
dependent judgment.ﬂ  In 
Oakwood,
 the Board held that for the 
judgment to be independent, it must be ﬁfree of the control of 
othersﬂ and not be ﬁdictated or 
controlled by detailed instruc-
tions, whether set forth in company policies or rules, the verbal 
instructions of a higher authority, or in the provisions of a col-
lective bargaining agreement.ﬂ 
The lead persons in the instant case before me have the abil-
ity to and do make changes to 
work assignments, and prioritize 
these work assignments to assu
re production needs are met.  
Lead person Tim Childers testified that the Company™s written 

job descriptions accurately re
flect what he does including 
changing work assignments when 
necessary.  All parties stipu-
lated as testified by Childers that the lead employees did so 
only after receiving approval from their supervisors.  The Em-
ployer concedes that lead employees assign work to groups of 
employees and may from time to time change work assign-
ments with the approval of their supervisor.  The Employer 
contends that although the lead
 persons may change the as-
signment of a particular employee they do so only after check-
ing with their supervisors.  The 
lead persons have the authority 
to prioritize work and change work assignments to meet pro-
duction needs.  In 
USF Reddaway, Inc.
, 349 NLRB 329 (2007), 
the Board held that lead persons who made changes in job as-
signments based on the employer™s 
needs were supervisors.  In 
American River Transportation Co.
, 347 NLRB 925 (2006), the 
Board held that authority to change and prioritize work assign-
ments required a finding of superv
isory status.  The Union con-
tends that the lead persons are supervisors and that the chal-
lenges to their ballots should be su
stained.  I find that the lead 
persons ﬁassignﬂ work to empl
oyees under their direction and 
control.  Although they may fre
quently check with the supervi-
sors, lead employees do assign work
 to groups of employees.  I 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 110 
thus find that under 
Oakwood Healthcare, Inc., supra
, and re-
lated cases, the assignment of work
 and the prioritizing of these 
assignments, establishes that the lead employees are supervi-
sors under Section 2(11) of the Act. 
Background of the Alleged Unfair Labor Practices 
In August 2006, the Union commenced a campaign to organ-
ize Respondent PPG™s production 
and maintenance employees 
at its Huntsville, Alabama facility where it manufactures air-
plane ﬁtransparencie
sﬂ (windows and windshields for air-
planes).  The Union filed a peti
tion for an election in Case 10Œ
RCŒ15611 on August 30, 2006, to represent the Employer™s 
production and maintenance employ
ees.  The election was held 
on October 18, 2006, and the Regi
on issued a tally of ballots on 
that date.  The Union filed objections to conduct affecting the 
results of the election on Oct
ober 25, 2006.  The Regional Di-
rector issued his order directin
g hearing, order consolidating 
cases, order transferring cases to the Board and notice of hear-
ing on January 23, 2007. 
The complaint allegations are as follows: 
Paragraph 7 of the complaint
ŠMore closely scrutinizing 
and monitoring movements and 
conversations of employees 
because they supported the Union™s organizing campaign  
General Counsel contends that on the day following the fil-
ing of the Petition for an election on or about September 1, 
2006, the Respondent began clos
ely scrutinizing and monitor-
ing the activities of its production and maintenance employees 
because of their support of the Union.  Respondent does not 
operate an assembly line.  It
s work is performed by small 
groups of individual employees who work in designated areas, 
referred to as ﬁcellsﬂ in the finishing department.  There are 
several employees assigned to each cell.  There are two princi-
pal areas in the assembly area, the ﬁautoclaveﬂ and the Assem-
bly room.ﬂ  Employees place un
its of product in the autoclave 
area.  The ﬁassembly roomﬂ is a sealed ﬁclean roomﬂ which is 
entered through an ﬁairlockﬂ and contains a number of 10-by-
10 foot plastic curtain booths wi
th a single employee assigned 
to each one.  ﬁClean room attireﬂ must be worn by all persons 
entering the assembly room.  T
hose persons outside the booths 
cannot hear conversations with
in the booths.  The Respondent 
contends that employees began 
to more frequently gather and 
engage in conversations of non
work related matters which re-
quired the supervisors to break up groups of employees near the 
assembly room booths and finish
ing cells.  Iva Jayne Mayes, a 
12-year employee who worked in the finishing department 
between August and October 2006, 
testified that on about Sep-
tember 1, 2006, she saw employ
ees Jeff Lindsey and Rodney 
Brownfield engaged in a lengthy
 conversation in Brownfield™s 
ﬁcell.ﬂ  She was aware that Lindsey was not a union supporter 
and that Brownfield was a union supporter.  Neither of these 
two employees were engaged in wo
rk or on break at that time.  
Mayes walked over to where the two men were talking.  At that 
time she was approached by Supervisor Sue Cooper, who told 
her to return to her cell, and pe
rsonally escorted her back to her 
cell and also told Mayes that Cooper could not allow ﬁtwo un-
ion people to gang up on a non-union person.ﬂ  Mayes testified 
that this was the first instance in which supervisor Cooper had 
personally escorted her back to 
her workstation.  Mayes testi-
fied that during this same period of time she saw Lindsey en-
gaged in other uninterrupted conversations with both union and 
antiunion supporters in the presence of Supervisor Cooper 
which lasted up to 30 minutes.  Mayes testified that when con-
versations were led by union supporters such as Jay Balcerek, 
the supervisors interrupted thes
e conversations.  On September 
27, 2006, Supervisor Cooper broke up a conversation between 
Mayes and Balcerek and told them to go back to work.  Finish-
ing department employee Gary Dwa
yne Sims testified that in 
the August to October time fra
me, the supervisors and manag-
ers on his shift closely watched the individuals in the assembly 
department because of their s
upport for the Union.  Sims was 
employed as an assembler.  Sims testified that some of his pro-
jects could be accomplished in 30 minutes whereas others 
would take a day and a half to complete.  He testified that there 
would be ﬁa little down timeﬂ between obtaining or receiving 
parts and receiving assignments 
and that during these periods 
the employees would help each other and would engage in 
general conversation. Sims further testified that he
 attended union meetings.  At a 
union meeting held in Septem
ber 2006, Union Organizer Har-
vey Durham asked Sims and se
veral other employees to pose 
for a picture with a sign stating 
ﬁUnion Yes.ﬂ  They did so and 
held up their clenched fists.  The picture was posted on the 
Union™s Internet website.  Some of Sim™s coworkers told him 
that they had seen the picture on the Union™s website.  During 
the same time period Supervisor 
Greg Campbell, in the pres-
ence of Sims and Supervisor Paul Rigsby, put his fist in the air 
and asked Sims what it was.  
Sims told Campbell he did not 
know what he was talking about. 
 Campbell again made a fist, 
held it in the air and asked Sims what it was.  Sims again said 
he did not know.  Campbell then 
turned to Supervisor Rigsby 
and asked if he had seen this before and Rigsby replied that he 
thought he had seen it before.  Supervisors Campbell and 
Rigsby denied at the hearing in this case that this incident had 
occurred.  Sims testified that he noticed a change in Campbell™s 

attitude toward him after this incident.  Campbell denied that 
his attitude toward Sims had cha
nged.  Sims testified that after 
this incident he noticed Campbell walking up and down the 
aisle and that whenever Sims would leave his workstation to 
help a coworker or to discuss an issue, Supervisor Campbell 
would fold his arms and stare at 
him.  Sims also testified that 
during this same time period, he 
was aware that two of his co-
workers, Mike Martin and Mary Mathis, did not support the 
Union and that while they had previously communicated only 
with each other, after the commencement of the union cam-
paign, they began ﬁtalking to everybody . . . (in) all the booths 
and talking to everybody, just really outgoing.ﬂ  Sims also ob-
served that the supervisors did 
not interrupt the conversations 
of Martin and Mathis nor order them back to their workstations.  
The Respondent contends that 
during the campaign employees 
began to gather in groups by finishing cells and assembly room 
booths and discuss nonwork-related subjects during worktime.  
I find that the evidence supports the conclusion that Respon-
dent has, by its supervisors, vi
olated Section 8(a)(1) of the Act 
by disparately closely scrutin
izing and monitoring the conver-sations of its production and main
tenance employees.  I credit 
the testimony of Mayes and Sims who were current employees 
 PPG AEROSPACE INDUSTRIES
   111
at the time they testified in this regard.  I find that the Respon-
dent through its supervisors was more closely monitoring and 
scrutinizing the movements and 
conversations of its prounion 
employees while permitting antiunion employees to engage in 
lengthy conversations 
without interruption. 
Paragraph 8 of the complaint
ŠThreatening its Employees 
with Loss of Benefits Because of their Support of the Union 
Mayes testified that on about 
September 1, 2006, Supervisor 
Cooper told her, she would probably lose her ﬁSalary Continu-
anceﬂ benefit if she and her co-employees voted to elect the 
Union as their collective-barg
aining representative.  Cooper 
also asked Mayes if she had ever missed a paycheck.  This was 
a meaningful threat as Mayes 
testified that because of knee 
problems, she had made extensiv
e use of the ﬁSalary Continu-
anceﬂ benefit and was then curre
ntly on a partial disability 
status.  Although Cooper denied 
having made such a threat, I 
credit Mayes™ testimony who was a current employee at the 
time she testified and was not an
 alleged discriminatee.  Her 
testimony was likely to be true.  I find that this threat was viola-
tive of Section 8(a)(1) of the Act and destructive of the em-
ployees™ Section 7 rights to enga
ge in protected concerted ac-
tivities.  This was a threat of reprisal for engaging in protected 
concerted activities.  It was not tempered in any manner by 
tying it to the give and take of 
collective bargaining.  It was not 
a mere factual statement of the realities or stated as an opinion 
but clearly was a threat of loss of a benefit if the employees 
chose union representation.  See 
Overnite Transportation Co.
, 329 NLRB 990 (1999), enfd. 240 F.3d 325 (4th Cir. 2001).  
RE: threat of loss of future pay increases; 
Abramson, LLC
, 345 NLRB 171, 174 (2005); Re: threat of loss of benefits and that 
the company would probably clos
e its doors if the employees 
voted in favor of union representation; 
International Harvester 
Co., 222 NLRB 377 (1976); Re: threat of loss of healthcare 
benefits, sick pay and 
vacation.  In the instant case before me, 
Supervisor Cooper™s threat of loss of benefits because of the 
employees™ support of the Union was violative of Section 

8(a)(1) of the Act. 
Complaint Paragraphs 9(a), 9(b), and 9(c) 
Complaint Paragraph 9(a)
ŠThreatening employees with 
the inevitably of a strike if they selected the Union as their 
bargaining representative 
Complaint Paragraph 9(b)
ŠReplacement of striking em-
ployees, and  
Complaint Paragraph9(c)
ŠFutility of supporting the Union 
Sandra Lingo Hansen has been an assembler the last 2 years.  
She inspects and installs windows and windshield™s internal 
components.  Her supervisor is 
Greg Campbell.  She testified 
that during the last week of
 September 2006 Campbell ap-
proached her with antiunion literature in hand and issued a 
number of threats if the Union won the election.  He told her he 
had spoken to 50 of her fellow workers and that they had told 
him that they would not cross a picket line if the Union called a 
strike.  He also told her that if the Union won the election she 
would need to go on strike as 
a strike was the Union™s only 
power and that she could be replaced if she went on strike.  He 
also told her that the Union would be forced to go on strike as 
the Respondent would not give the Union a contract.  He also 
told her that if she went on st
rike, she would be permanently 
replaced and thus, lose her job.  He ended the conversation by 
telling Hansen to be prepared to
 strike.  Later on October 17, 
2006, he told her he hoped the Union lost the election. 
Campbell denied having made th
ese threats.  However, I 
credit Hansen™s testimony and fi
nd that he did in fact make 
these threats as testified to by 
Hansen.  I found Hansen to be a 
credible witness and note that she is a current employee who is 
not involved in this case as an 
alleged discriminatee and find 
that it is likely that her testimony is truthful.  The threats made 
by Campbell to Hansen were not
 protected under the Act.  
Rather they were inherently de
structive of Hansen™s right to 
engage in protected concerted 
activities under Section 7 of the 
Act.  They were unlawful interference with the election.  
NLRB 
v. Gissel Packing Co.
, 395 U.S. 515 (1969); 
Gold Kist
, Inc., 341 NLRB 1040 (2001); and Flexisteel Industries
, 316 NLRB 745 (1995). Complaint Paragraph 10Š
Creating the Impression Among 
Employees that Their Union Activities were 
Under Surveillance On October 16Œ17, 2006, the Re
spondent increased the num-
ber of supervisors on the second and third shifts in anticipation 
of the possibility of a need for 
greater supervision as the result 
of tension among the employees 
at the plant concerning the 
upcoming election set for October 18, 2006.  The increase in 
supervision was modest.  Wherea
s, the first shift was normally 
staffed with 260 to 275 employees and 15 to 20 supervisors; 
there was no increase in supervision on this shift.  Rather, two 
supervisors from the first shift were assigned to supplement the 
supervision on the second shift and on the third.  The second 
shift had a complement of 140 employees and 1 to 2 supervi-
sors, the third shift normally had a complement of 70 to 75 
employees and 1 supervisor.  
Respondent™s witnesses, Opera-
tions Manager Mitchell Bruce 
and Director of Human Re-
sources John Faulds, testified that
 there was tension in the plant 
concerning the upcoming election 
which was contributing to a 
loss of production.  They also testified to three instances of 
suspected sabotage in which pr
oduct had been intentionally 
damaged and of the serious safety concerns about the infliction 
of damage to its products which could threaten the life and 
safety of airplane crews and pa
ssengers if the integrity of the 
windshields and windows were compromised.  Additionally 
Bruce testified that he was informed by an employee that the 
employee had been threatened w
ith damage to his property and 
physical harm if he did not support the Union.  They also testi-
fied that there was tension on th
e plant floor as groups of em-
ployees were gathering together to discuss the upcoming elec-
tion. I find that the General Counsel did not make a prima facie 
case of the creation of unlawful surveillance among the em-
ployees by Respondent.  As noted
 above, the increase of super-
vision on the second and third shifts was modest.  There was no 
increase in supervision on the firs
t shift.  I credit the testimony 
of Respondent™s witnesses, Bru
ce, Willey, and Faulds, concern-
ing the loss of production and the sabotage of its products.  I 
credit the testimony of Bruce and 
Faulds that there were reports 
received from an employee of the threat of property damage 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 112 
and violence made by another employee.  In 
Crowley, Milner & 
Co., 216 NLRB 443, 444 (1975), the Board held there was no 
objectionable evidence of surveillance because of the em-
ployer™s increase in supervision 
in a 2-week period prior to the 
election.  It is undisputed th
at sabotaged products could cause 
an airplane disaster if they were installed in an airplane.  
Clearly, the Respondent had the right and responsibility to en-
sure that there was no interference with the production of safe 
products in the operation of its business and in view of the 
threat to all who were affected by their installation in airplanes.  
I find this allegation of the co
mplaint should be dismissed. With regard to Objection 1, I 
find that the Employer engaged 
in objectionable conduct as well 
as a violation of Section 
8(a)(1) of the Act by more cl
osely securitizi
ng and monitoring 
the movements and conversations of employees because they 
supported the Union™s organizing campaign.  This conduct 
occurred during the critical period. 
With regard to Objection 3, I 
find that the Employer engaged 
in objectionable conduct as well 
as a violation of Section 
8(a)(1) of the Act by threatening its employee with loss of 
benefits if she supported the Unio
n.  This conduct also occurred 
during the critical period. 
With regard to Objection 5, I 
find that the Employer engaged 
in objectionable conduct as well as 
violations of Section 8(a)(1) 
of the Act by threatening employees with the inevitability of a 
strike if they selected the Union as their bargaining representa-
tive, by threatening its employees with replacement if they 
went on strike in support of th
e Union, and by informing em-
ployees that it would be futile for them to select the Union as 
their bargaining representative because the Union would never 
get a contract from the Employer.  These threats occurred dur-
ing the critical period.   
Objection 8 shall be overruled as
 the evidence did not estab-
lish that the Employer engaged in the creation of unlawful sur-
veillance. 
Objection 10 shall be overruled as no evidence was submit-
ted at the hearing in support of this objection. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 within the meaning of Sec-
tions 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) of the Act by: 
(a) More closely scrutinizing 
and monitoring the movements 
and conversations of its employ
ees because of their support of 
the Union. 
(b) Threatening loss of benefits because its employees sup-
ported the Union. 
(c) Threatening its employees with the inevitability of a 
strike if its employees selected the Union as their collective-
bargaining representative. 
(d) Threatening its employees with replacement if they sup-
ported a strike by the Union. 
(e) Informing employees it would be futile for them to select 
the Union as their collective-bargaining representative because 
the Union would never get a 
contract from the Respondent. 4.  The Respondent did not violate the Act by creating the 
impression that the employees
™ union activities were under 
surveillance. 
5.  The Employer did not engage in objectionable conduct as 
alleged in Objection 10. 
In view of my finding of a viol
ation of the Act as alleged in 
complaint paragraph 7, I find that Objection 1 should be sus-
tained. 
In view of my finding of a viol
ation of the Act as alleged in 
complaint paragraph 8, I find that Objection 3 should be sus-
tained. 
In view of my finding of a viol
ation of the Act as alleged in 
complaint paragraphs 9(a), 9(b), and 9(c), I find that Objection 
5 should be sustained. 
In view of my finding of no violation of the Act as alleged in 
complaint paragraph 10, I find th
at Objection 8 should be over-
ruled. I find that the Charging Party failed to establish that the em-
ployer abused the election proce
ss as asserted in Objection 10 
and accordingly find that Obje
ction 10 should be overruled. 
THE REMEDY Having found that the Respondent
 has engaged in the above 
violations of the Act, it shal
l be recommended that Respondent 
cease and desist therefrom and take certain affirmative actions 

designed to effectuate the purpo
ses and policies of the Act and 
post the appropriate notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The Respondent, PPG Industries, 
Inc., Huntsville, Alabama, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) More closely scrutinizing 
and monitoring the movements 
and conversations of its employ
ees because of their support of 
the Union. 
(b) Threatening loss of benefits because its employees sup-
port the Union. 
(c) Threatening its employees with the inevitability of a 
strike if they select the Union as their collective-bargaining 
representative. 
(d) Threatening its employees with replacement if they sup-
port the Union. 
(e) Informing employees it would be futile for them to select 
the Union as their collective-bargaining representative because 
the Union would never get a 
contract from the Respondent. (f) The allegation that Respondent unlawfully violated the 
Act by creating the impression that the employees™ union ac-
tivities were under surveillance shall be dismissed. 
(g) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of their rights under 
Section 7 of the Nationa
l Labor Relations Act. 
2.  Take the following affirmat
ive actions to effectuate the 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 PPG AEROSPACE INDUSTRIES
   113
policies of the Act. 
(a) Within 14 days after service 
by the Region, post copies of 
the attached notice marked ﬁAppendixﬂ
4  at its facility in Hunts-
ville, Alabama.  Copies of the notice, on forms provided by the 
Regional Director for Region 10, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
days in conspicuous places, including all places where notices 
to employees are customarily posted and shall mail a copy of 
the notices to all employees who were employed at its Hunts-
ville facility during the period August 1 to October 18, 2006.  
Reasonable steps shall be taken by Respondent to ensure that 
the notices are not altered, defaced, or covered by any material.  
In the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 2006. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the proceeding in Case 10ŒRCŒ
15611 be severed and remanded 
to the Regional Director
5 for 
appropriate action.  I recommend that the challenged ballots of 
the temporary employees be counted.  I recommend that the 
challenged ballots of the lead me
n be set aside and not counted.  
In the event that the challenged ballots and the revised tally 
show a majority in favor of the Union, I recommend that the 
election be certified by the Regional Director, as there will be 
no need for a second election.  In
 the event that the challenged 
ballots and the revised tally do not show a majority in favor of 
the Union, I recommend that the election be set aside as the 
aforesaid finding of the objections has destroyed the laboratory 
conditions of the first electi
on and the Employer should not 
benefit therefrom.  An employ
er™s preelection conduct must not 
contain any threat of reprisal.  
NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969).  See 
Dominion Engineered Textiles, Inc.
, 314 
NLRB 571 (1994). 
APPENDIX 
NOTICE 
TO MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us
 to post and obey this notice. 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in th
e notice reading, ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
5 Under the provisions of Sec. 102.69 of the Board™s Rules and 
Regulations, Exceptions to this Report
 may be filed with the Board in 
Washington, DC within 14 days from the date of issuance of this Re-
port and recommendations.  Exceptions 
must be received by the Board 
in Washington by [date]. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf with 
your employer 
Act together with other employees for your benefit and 
protection Choose not to engage in any of these protected activi-
ties.  WE WILL NOT 
more closely scrutinize and monitor the move-
ments and conversations of our employees because of their 
support of the International Uni
on, United Automobile, Aero-
space and Agricultural Implement Workers of America, AFLŒ

CIO (the Union). 
WE WILL NOT 
threaten our employees w
ith loss of benefits 
because of their support of the Union. 
WE WILL NOT 
threaten our employees with the inevitability of 
a strike if they select the Union as their collective-bargaining 
representative. 
WE WILL NOT 
threaten our employees with replacement if 
they support the Union. 
WE WILL NOT 
inform our employees it would be futile for 
them to select the Union as their collective-bargaining repre-
sentative because the Union would never get a contract from us. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce our employees in the exercise of your rights 
under Section 7 of the Nati
onal Labor Relations Act. 
 PPG AEROSPACE 
INDUSTRIES, INC.  Gregory Powell, Esq., for the General Counsel. 
John J. Coleman III 
and Amy K. Jordan, Esqs., 
for the Respon-
dent Employer. 
George N. Davies, Esq., for the Charging Party Petitioner. 
SUPPLEMENTAL DECISION 
LAWRENCE 
W. CULLEN, Administrative Law Judge.  I issued 
my Decision in this case on October 19, 2007, finding, inter 
alia, that the Respondent violated
 the Act by more closely scru-
tinizing and monitoring the moveme
nts and conversations of its 
employees because of 
their support of the Union and by threat-
ening loss of benefits because 
its employees supported the Un-
ion.  My finding regarding th
e allegation of scrutinizing and 
monitoring was based upon several 
incidents including an inci-
dent on September 1, 2006, in which Supervisor Sue Cooper 
directed prounion employee Iva 
Mayes not to become involved 
in a conversation between pr
ounion employee Rodney Browns-
field and antiunion employee Jeff Lindsey because she 
ﬁcouldn™t let two Union people gang up on a non-union per-

son.ﬂ1  With regard to the threat
 relating to benefits, I found 
that Supervisor Cooper told 
employee Mayes that employees 
ﬁwould probably lose that [their
 salary continuance benefit] 
with all this union stuff.ﬂ  A representation election was held in 
an appropriate unit of the Resp
ondent™s employees on October 
18, 2006.  The critical period was from August 30 until October 
                                                          
 1 My initial decision refers to Brow
nfield, as does the Respondent™s 
brief, which also spells Lindsey as Lindsay.  The spellings used herein 
are as the names appear in the transcript. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 114 
18, 2006.  The Union filed timely
 objections to conduct affect-
ing the election. I found that the foregoing and other conduct 
constituted objectionable conduct and that the conduct occurred 
within the critical period. 
On September 30, 2008, the Board, in 
PPG Aerospace In-
dustries, 353 NLRB 223 (2008), inter alia, remanded this case 
to me ﬁfor the limited purposes of
 (a) reconsidering . . . [my] 
crediting of [employee Iva] Mayes over [Supervisor Sue] Coo-
per regarding these two statements
, (b) explaining, more fully, 
the basis for . . . [my] credibi
lity determinations upon reconsid-
eration, and (c) modifying, if 
necessary, . . . [my] credibility 
based findings that Cooper™s di
sputed statements violated Sec-
tion 8(a)(1).ﬂ 
Although my decision points out that Mayes was a current 
employee, the Board states that I did not adequately explain my 
credibility resolutions.  With regard to the first statement, the 
Board notes that my decision did not state that Cooper denied 
making the statement.  With regard to both statements, the 
Board notes that Mayes did not 
include either statement in a 
handwritten incident report that 
she gave to the Union and that 
she ﬁoffered no explanationﬂ for the omission. 
The unsworn handwritten incident report that Mayes pro-
vided to the Union was received
 as Respondent™s Exhibit 2.  
After being confronted with the 
omission of the two statements 
in the handwritten incident report, omissions that Mayes ac-
knowledged, she spontaneously st
ated that ﬁ[w]hen I did the 
statement I had notes,ﬂ thereby implying that the notes con-
tained the statements.  In earlier testimony, Mayes had stated 
that her notes were at her hom
e.  Counsel for the Respondent 
did not request that she retrieve the notes or inquire further with 
regard to the contents of the notes to which Mayes referred.  
Thus, although Mayes gave no specific explanation for the 
omission of the statements in th
e incident report, no explana-
tion was sought.  Whether her notes contained the statements 
was not established on the record. 
The issue, of course, is not wh
at Mayes wrote in the unsworn 
report or in her notes, but what
 Supervisor Cooper said. Mayes 
provided a pretrial affidavit to the Regional Office that was 
provided to counsel for the Respondent at the hearing.  Counsel 
did not examine Mayes with regard to any discrepancies be-
tween her sworn testimony and her pretrial affidavit.  I am sat-
isfied that, had there been an
y discrepancy, counsel for the 
Respondent would have pointed that out. 
My decision implies that Cooper denied the ﬁgang upﬂ state-
ment insofar as it does not state 
that Mayes™ testimony regard-
ing the ﬁgang upﬂ statement wa
s uncontradicted, and it does 
credit Mayes, pointing out that she was a current employee. 
I am mindful that one™s status as a current employee, al-
though a ﬁsignificant factorﬂ among other factors in resolving 
credibility, creates no presumpti
on of truthfulness.  However, 
precedent establishes that ﬁthe testimony of current employees 
which contradicts statements of th
eir supervisors is likely to be 
particularly reliable because these witnesses are testifying ad-
versely to their pecuniary interest.ﬂ  
Flexsteel Industries
, 316 NLRB 745 (1995). 
In making my initial decision, I considered all of the evi-
dence before me.  There was nothing in the demeanor of either 
Mayes or Cooper that enhanced 
or detracted from their credibil-
ity.  I based my credibility de
terminations upon various factors 
including, but not limited to, Mayes™ status as a current em-
ployee, Cooper™s status as a supe
rvisor, established facts, ﬁin-
herent probabilities, ‚and reason
able inferences which may be 
drawn from the record as a whole.™ﬂ  
Daikichi Sushi
, 335 
NLRB 622, 623 (2001). 
Consistent with the Board™s remand, I have reconsidered my 
crediting of Mayes and shall explai
n in more detail the basis for 
my credibility determinati
ons based upon the evidence. 
With regard to the first statement, Mayes explained that, on 
September 1, 2006, she left he
r work area to see what prounion 
employee Rodney Brownsfield and antiunion employee Jeff 
Lindsey were talking about at Li
ndsey™s work station, referred 
to as a work ﬁcell.ﬂ
2  Cooper ﬁcame overﬂ and told Mayes that 
she needed to go back to work, that she, Cooper, ﬁcouldn™t let 
two Union people gang up on a non-union person.ﬂ  Cooper 
then escorted Mayes back to her work cell, the first instance 
upon which she had done so.  The foregoing testimony was 
elicited in support of the comp
laint allegation that the Respon-
dent scrutinized and monitore
d the movements and conversa-tions of union supporters. 
Supervisor Cooper™s first deni
al of the ﬁgang upﬂ comment 
followed testimony elicited by 
counsel for the Respondent who 
asked whether she recalled a 
conversation ﬁinvolving a ques-
tion by Rodney Brownsfield during the month or so prior to the 
election.ﬂ  In response to that
 question, without specifying a 
date, Cooper related that she observed at least four employees 
at Lindsey™s work cell: Lindsey
, Brownsfield, and John Smith 
and Dan Utter.  Cooper approa
ched them and the employees 
asked her about a posting concer
ning layoff priority between 
PPG and contract employees.  A
ccording to Cooper, employee 
Brownsfield asked for a copy of 
the posting.  She testified that 
Mayes left her work cell to join 
the conversation, and that she, 
Cooper, told Mayes ﬁto go back to your work station,ﬂ that 
everybody ﬁneeds to go back.ﬂ  She denied walking back with 
Mayes to Mayes™ work cell.  
She denied making the ﬁgang upﬂ 
comment at that time.  Counsel
 for the Respondent later asked 
Cooper, ﬁDid you ever say that to her whether it was that con-
versation or any other?ﬂ  Coope
r answered, ﬁNo.ﬂ  Cooper was 
not asked whether she had, on 
any other occasion, escorted 
Mayes back to her work station. 
The posting regarding layoff priority is dated August 21, 
2006.  There is no evidence that it was still a topic of conversa-
tion on September 1, 2006, 2 days
 after the representation peti-
tion was filed on August 30, 2006.  None of four employees 
that Cooper identified as particip
ating in the conversation testi-
fied, thus her testimony was 
uncorroborated.  Cooper did not 
place a date upon her conversa
tion with the four employees 
regarding the posting. 
The predicate for Cooper™s first 
denial of the ﬁgang upﬂ com-ment was the foregoing conversation.  On that occasion there 
was no potential for any ganging up.  The conversation was 
about the posting, and Cooper was involved in it.  The incident 
to which Mayes testified related to her attempt to join fellow 
                                                          
 2 My initial decision incorrectly stat
es that Mayes testified that the 
conversation occurred at Brownsfield™s 
work cell.  She testified that the 
conversation was at Lindsey™s work cell. 
 PPG AEROSPACE INDUSTRIES
   115
prounion employee Brownsfield in what, at that time, was a 
one-on-one conversation betwee
n him and antiunion employee 
Lindsey.  Mayes testified that Cooper prevented her from doing 
so.  The fact that, after Cooper™s first denial, counsel asked her 
if she made the ﬁgang upﬂ comme
nt, ﬁwhether it was that con-
versation [the posting conversa
tion] or any other,ﬂ was obvi-
ously necessary in order to establish a denial of the incident to 
which Mayes testified.  I do not credit that denial. 
ﬁGang upﬂ is a colloquial expre
ssion.  Mayes attribution to 
Cooper of the colloquial statement, ﬁgang up on a non-union 
personﬂ did not seem rehearsed or fabricated.  This was not the 
group gathering in which Cooper participated.  Mayes was 
seeking to join prounion employ
ee Brownsfield at Lindsey™ 
work cell, and Cooper did not wa
nt them to ﬁgang up.ﬂ  Upon 
reconsideration, I reaffirm my finding that, when Mayes at-
tempted to join the conversat
ion between Brownsfield and 
Lindsey, Supervisor Cooper stated to Mayes that she ﬁcouldn™t 
let two Union people gang up on a non-union personﬂ and then 
escorted Mayes back to her work station. 
Regarding the second statement relating to a threat of loss of 
benefits, salary continuance is a 
benefit, full pay, given to em-
ployees under a doctor™s care af
ter the employee misses 6 days 
of work.  The length of time that the benefit is paid is depend-
ent upon ﬁhow long you have been employed at PPG.ﬂ As 
noted in my initial decision, Ma
yes had been a beneficiary of 
that benefit, and had received salary continuance during a pe-
riod when Cooper was her supervisor. 
Mayes testified that, on September 1, 2006, when Cooper 
had escorted her back to her work station, Cooper stated that 
she was ﬁafraid of the unknown and would rather go with the 
known.ﬂ  She asked Mayes whet
her she had ﬁever missed a 
paycheck,ﬂ and Mayes answered, ﬁNo.ﬂ  Mayes reminded Coo-
per that she had received salary continuance.  Cooper did not 
deny that she was aware that Mayes had received salary con-
tinuance.  Cooper stated that ﬁwe would probably lose that 
[salary continuance] with all this union stuff.ﬂ 
Cooper denied asking Mayes wh
ether she had ever missed a 
paycheck or stating that employ
ees would probably lose salary 
continuance, but she admitted discussing salary continuance in 
response to questions from ﬁpeopl
e,ﬂ none of whom she identi-
fied as Mayes.  She testified, 
ﬁI know I was asked about salary 
continuance, would that go away, and the only response that I 
had was that as far as PPG, none of our union plants had the 
benefit of salary continuance.
ﬂ  The Respondent™s brief notes 
that Supervisor Cooper™s statem
ent was ﬁtruthful information,ﬂ and that it was ﬁboth lawful a
nd appropriateﬂ for her to convey 
that information. 
Insofar as Cooper acknowledged answering questions about 
salary continuance from ﬁpeople,ﬂ albeit not Mayes, I find it 
incredible that Cooper would not
 have mentioned salary con-
tinuance to Mayes in view of her awareness that Mayes had 
received the benefit.  I credit Mayes that Cooper did speak with 
her about salary continuance. 
 Cooper™s failure to acknowledge 
any such conversation with Mayes suggests that, when speak-
ing with Mayes, Cooper phrased the truthful information, ﬁnone 
of our union plants had the bene
fit,ﬂ as a threat: ﬁ[W]e would 
probably lose that [salary contin
uance].ﬂ  Upon reconsideration 
I reaffirm my finding that Co
oper, who admitted informing 
other employees that ﬁnone of 
our union plants had the benefit 
of salary continuance,ﬂ informed Mayes, who is a current em-
ployee and not a discriminatee,
 that ﬁwe would probably lose 
that [salary continuance] with all this union stuff.ﬂ 
I have reconsidered my credit
ing of Mayes and have reaf-
firmed and more fully explained 
my basis for those credibility 
determinations.  Having reaffirmed those de
terminations, I need 
not modify my findings regard
ing the alleged 8(a)(1) viola-
tions.3                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings shall, as provided in Sec. 102.48 of 

the Rules, be adopted by the Board 
and all objections to them shall be 
deemed waived for all purposes. 
  